Citation Nr: 1041249	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 
1980.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge 
during a November 2008 hearing.  A transcript of that hearing is 
in the claims file.  

In a January 2009 decision, the Board denied service connection 
for an acquired psychiatric disability, to include depression.  
The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  The parties submitted a 
Joint Motion for Remand (Joint Motion) in August 2009.  By order 
dated in August 2009, the Court granted the Joint Motion and 
remanded the matter for compliance with its instructions.  

The Board remanded the claim in March 2010 for additional 
development.  The case is now before the Board for final 
appellate consideration.

In July 2010, the Board received additional contentions from an 
attorney associated with the accredited attorney's firm.  The 
Board accepts the additional contentions, but observes that it 
recognizes the attorney listed on the August 2009 VA Form 21-22a, 
and identified on the title page of this decision, as the 
Veteran's accredited representative.  

In October 2010, the Board received additional contentions from 
the Veteran, without waiver of RO consideration.  38 C.F.R. 
§ 20.1304 (2009).  However, as the contentions are essentially 
duplicative of those previously of record, the Board finds that 
there is no prejudice to the Veteran in proceeding with 
consideration of his appeal.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).


FINDING OF FACT

An acquired psychiatric disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical, or competent and credible lay, evidence of record to be 
related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression, was 
not incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a May 2003 letter 
that fully addressed all necessary notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.

Correspondence dated in June 2006 provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the Veteran's service 
treatment and personnel records.  Based on information contained 
in the Veteran's August 2002 VA Form 21-526 (Veteran's 
Application For Compensation and/or Pension), the RO has made 
repeated, unsuccessful efforts to obtain clinical records from a 
U.S. Military facility in Friedberg, Germany.  In February 2008, 
a formal finding of the unavailability of the records was made by 
the RO.  In this regard, the Board observes that in an October 
2007 statement, the Veteran reported that he "never went to a 
Clinic to be looked at! (underlining in original)".  Thus, the 
Veteran has essentially conceded that he never received 
psychiatric counseling during his military service.

VA has also obtained VA post-service treatment records and 
records from the Social Security Administration.  As noted, the 
Veteran was provided the opportunity to set forth his contentions 
during a hearing before the undersigned Veterans Law Judge.  

A VA examination and opinion with respect to the issue on appeal 
were obtained in April 2010.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a reading of the Veteran's 
claims file and medical records, and the results of a physical 
examination.  It considers all of the pertinent evidence of 
record, to include the statements of the Veteran, and provides a 
rationale for the opinion offered.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A psychosis will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Veteran's service medical records are negative for any 
recorded evidence of complaints, treatment, or diagnosis of 
psychiatric disability.  The Veteran's personnel records, 
including documents associated with his administrative discharge 
from service, make no reference to psychiatric treatment or 
psychiatric disability.  As noted above, in an October 2007 
statement the Veteran stated that he "never went to a Clinic to 
be looked at! (underlining in original)".  

The Veteran's service treatment records include a January 1980 
letter from an Assistant Brigade Chaplain to the Veteran's 
relevant Commander.  The Chaplain stated that he had "maintained 
an on-going counseling relationship with PFC Horan since his 
arrival in your command.  The counseling sessions have centered 
on his  religious feelings, and experiences as well as personal 
growth problems."  The Chaplain related that the Veteran had 
experienced a great deal of difficulty adjusting to the military 
philosophy and way of life.  The Chaplain stated that the Veteran 
often acted in an immature, impulsive manner which caused 
numerous errors of judgment and resulted in his being in 
contravention of policy and procedures.  The Chaplain stated that 
the Veteran had a difficult time accepting personal 
responsibility for his actions and a very lackadaisical attitude 
toward anything military.  The Chaplain recommended that the 
Veteran be expeditiously discharged as quickly as possible.  

The Board recognizes a July 2010 contention made on the Veteran's 
behalf that the Veteran did receive psychiatric treatment during 
active duty.  As evidence, the July 2010 correspondence points to 
the Chaplain's January 1980 letter stating that he had been 
"counseling" the Veteran on an "on-going" basis.  However, 
when viewed in its entirety, the Chaplain's letter makes it clear 
that the counseling was not psychiatric in nature, but addressed 
the Veteran's religious and personal growth issues.  

As additional evidence of inservice psychiatric treatment, the 
July 2010 correspondence refers to the Veteran's February 2008 
hearing testimony that during active duty he spoke to a 
Lieutenant Colonel, who recommended discharge.  However, by the 
Veteran's own testimony, his conversation with the Lieutenant 
Colonel was about legal and military matters (a discharge), not 
psychiatric matters.

Put simply, the Board finds that the Veteran's counseling 
sessions with the Chaplain, and his discussion with the 
Lieutenant Colonel, do not constitute psychiatric treatment 
during active duty, and do not demonstrate that it is at least as 
likely as not that his depression began during active duty.  

Post-service medical records associated with the claims file 
reveal that the Veteran was characterized as having a "history of 
chronic anxiety state" in November 1988 and was diagnosed with 
psychiatric disability (dysthymic disorder) in September 1991.

As noted, no psychiatric disability was noted in the Veteran's 
service treatment records, and no health professional, VA or 
private, has related the Veteran's depression to his period of 
service.  A review of the multiple private and VA records dealing 
with the Veteran's psychiatric treatment reveal few if any 
references by the Veteran to his military service.  Further, VA 
examiners in July 2000 and August 2000 specifically linked the 
Veteran's psychiatric disability to his physical problems 
(primarily Crohn's disease).

The report of an April 2010 VA psychiatric examination provides 
that the examiner reviewed the Veteran's claims file, and sets 
forth the relevant military history, the relevant medical and 
psychiatric history, the Veteran's subjective complaints, and the 
results of the examination.  The resulting Axis I diagnosis was 
depression NOS.  

The examiner expressed the opinion that, based on the detailed 
review of the Veteran's medical records, claims file in its 
entirety and the history elicited from the Veteran, there was no 
evidence of presence of any psychotic disorder.  The examiner 
noted that the Veteran had had a psychological evaluation done in 
1991 and had been diagnosed with "mild mental retardation."  
The examiner referred to and quoted from the January 1980 
military chaplain letter.  The examiner stated that the Veteran's 
current depression was not likely related to the symptoms 
described by the chaplain.  He pointed out that the Veteran was 
in service from September 1978 to March 1980, and there were no 
service treatment records for depression while inservice, and no 
medical evidence of the Veteran seeking treatment for depression 
within one year of the discharge from service.  

The Board finds that this medical opinion constitutes probative 
evidence against the Veteran's claim.  It is based on current 
examination results and a review of the medical record.  The 
examiner explained his opinion with references to the Veteran's 
active duty and post-service history.  This fact is particularly 
important, in the Board's judgment, as the references make for a 
more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  The 
Board also finds that, in light of the context of the examiner's 
report and rationale (which are unequivocally against the 
Veteran's claim), his use of the phrase "not likely" is 
functionally equivalent to "unlikely" and clearly means that in 
his medical opinion the preponderance of the evidence was against 
a positive opinion.  

The Board finds it significant that there is no medical evidence 
to the contrary of the April 2010 VA opinion.  In fact, the post-
service evidence is negative for any evidence linking the 
Veteran's current psychiatric disability to his active duty.

Since the medical evidence of record fails to indicate that the 
Veteran had a psychiatric disability during service, or a 
psychosis within a year of discharge from service, or that a 
psychiatric disability has been etiologically related to service 
by competent clinical evidence of record, service connection for 
psychiatric disability is not warranted.

The Board does not doubt the sincerity of the Veteran's opinion 
regarding this issue, and his statements and November 2008 Board 
hearing testimony have been reviewed.  A layperson, however, is 
generally not deemed competent to opine on a matter that requires 
medical knowledge, such as the question of whether a chronic 
disability is currently present or a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, supra.  Further, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of psychiatric symptoms since separation from active 
duty, the credibility of his assertions is outweighed by the lack 
of probative medical evidence in support of his claim.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in and 
of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that Veteran's service treatment and personnel records 
(containing no relevant complaints, symptoms, findings or 
diagnoses) and his post-service medical records (containing no 
evidence of any complaints, symptoms, findings or diagnoses for 
years after separation, and containing medical evidence that his 
current psychiatric disability is not related to his active duty) 
outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for an acquired psychiatric 
disability, to include depression.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for an acquired psychiatric disability, to 
include depression, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


